NO. 30578

IN THE SUPREME COURT OF THE STATE OF HAWAl‘I

MICHAEL C. TIERNEY, PetitiOner,

 

VS.

LlNDA LINGLE, GOVERNOR OF THE STATE OF HAWAl‘l, RespOndent.

20 =z in z- ':nraxuz

ORIGlNAL PROCEEDING

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Michael C. Tierney’s
petition for a writ of mandamus, it appears that petitioner fails
to demonstrate that he is entitled to mandamus relief. §§§ HRS §
602-5(3) (Supp. 2009) (The supreme court has jurisdiction and
power to issue writs of mandamus directed to public officers to
compel them to fulfill the duties of their offices.); In Re
DisciplinarV Bd. Of Hawaii Supreme Court, 91 HawaiFi 363, 368,

984 P.2d 688, 693 (l999) (Mandamus relief is available to compel
an official to perform a duty allegedly owed to an individual
only if the individual’s claim is clear and certain, the
official’s duty is ministerial and so plainly prescribed as to be
free from doubt, and no other remedy is available.). Therefore,

IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.

DATED: Honolulu, HawaiUq July 2, 20l0.

§
fYLu4LLLLL7¥%¢@u4LhNOv
`Qéwa£1i>W“B¢Q‘:

/’27”H.A?1 /Z/O¢;¢Lm4A(¢y/

GB"!FA